DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A where T3 is C and ring A is pyridine in the reply filed on 13 March 2022 is acknowledged.
With regard to the instant claims 4, 6, and 8 only, a search of the prior art did not show the elected species. As none of the claims were specifically drawn to the elected species in combination with the limitations of one of claims 4, 6, and 8 in independent form, none of these claims have been indicated as allowable. However, claims written in independent form which require all the limitations of claims 4, 6, and 8 as well as being limited to the elected species along with any dependent claims which require all the limitations of claims 4, 6, and 8 as well as being limited to the elected species would be allowable.
Claims 4, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as being limited to the elected species. This objection to the claims is only with respect to the elected species.
It is noted that the potential allowability of claims 4, 6, and 8 has not be determined with respect to species beyond the elected species, i.e. potential examinable species that could found once the search is expanded beyond the elected species.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “dibenzothiphene” in line 3. This should read “dibenzothiophene”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 11: Claim 9 recites specific ligands LA in the Table presented in claim 9. However, the definitions of some of the entries in the table are unclear. The definitions for E1 to E7, G1, and G2 lack definitions. 
For example, given the lack of any definitions, it is unclear if 3-Me (E1) is a methyl group bonded at a labeled 3 position, or if this is meant to indicate some other substituent group. Similar issues can be raised with each of E1 to E7, G1, and G2. For the purposes of examination, the Examiner is interpreting E1 to E7, G1, and G2 as follows: E1 is an unsubstituted methyl group bonded at the labeled 3 position; E2 is an unsubstituted methyl group bonded at the labeled 4 position; E3 is an unsubstituted ethyl group bonded at the labeled 3 position; E4 is an unsubstituted ethyl group bonded at the labeled 4 position; E5 is an unsubstituted methyl group bonded at the labeled 6 position; E6 is an unsubstituted methyl group bonded at the labeled 9 position; E7 is an unsubstituted methyl group bonded at the labeled 10 position; G1 is an unsubstituted isopropyl group bonded at the labeled 6 position; G2 is an unsubstituted 3-pentyl group bonded at the labeled 6 position.
Additionally, one of the columns of the table is labeled “Py-B attach position”. It is not defined what “Py-B” is; therefore, it is not clear if “Py-B attach position” is the attachment position for the bond between the pyridine ring and the ring B of the ligand LA, or if Py-B is indicating some other structure of the structural formula of claim 1. For the purposes of examination, the Examiner is interpreting “Py-B attach position” to mean the attachment position for the bond between the pyridine ring and the ring B of the ligand LA.
Furthermore, one of the columns of the table is labeled “C-M”. “C-M” is not defined, making it unclear what this column is referring to. For the purposes of examination, the Examiner is interpreting the claim to mean that “C-M” is the labeled position at which the metal is coordinated to the ring B.
Regarding claim 11: Claim 11 is rejected due to its dependence from claim 9.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15: Claim 15 recites that “… the ligand LA is selected from the group consisting of LA1 to LA413 of Table 1. However, neither claim 15 nor claim 13 (from which claim 15 depends) recites “a group consisting of LA1 to LA413 of Table 1”, rendering the claim indefinite. For the purposes of examination, the Examiner is interpreting the claim such that any ligand LA meets the limitations of the current claim 15.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16: Claim 16 recites “… wherein any substituent in the host is an unfused substituent selected from the group consisting of CnH2n+1, …, CnH2n-Ar1, or no substitution …”. This limitation is unclear, because it is unclear how a substituent can be no substitution. For the purposes of examination, the Examiner is interpreting the claim such that any substituent of the host is selected from the listed group or the host has no substituent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ji et al. (US 2018/0319831 A1) (hereafter “Ji”).
The applied reference has common inventors and a common Applicant and a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1-3, 5, and 7: Ji discloses a compound comprising a ligand LA {paragraph [0060]} where the ligand LA can be the structure shown below {paragraph [0068], LA9 on p. 14}.

    PNG
    media_image1.png
    685
    450
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 13-18, and 20 are rejected under 35 U.S.C. 103 as being obvious over Ji et al. (US 2018/0319831 A1) (hereafter “Ji”).
The applied reference has common inventors and a common Applicant and a common Assignee with the instant application with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 10: As outlined above, Ji discloses all of the features with respect to claim 1. Specifically, Ji discloses a compound comprising a ligand LA {paragraph [0060]} where the ligand LA can be the structure shown below {paragraph [0068], LA9 on p. 14}.

    PNG
    media_image1.png
    685
    450
    media_image1.png
    Greyscale

Ji does not describe a compound comprising specific ligands other than the ligands shown above.
However, Ji does describe that the compounds of the disclosure of Ji can have the structure of M(LA)X(LB)Y(LC)Z {paragraph [0105]}. Ji further describes that LB and LC can be any of the ligands of the current claim 10 {paragraph [0115]}.
Ji further teaches that the compounds are useful as materials for organic light emitting devices {paragraphs [0117]-[0122]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have formed a compound comprising the ligand of Ji shown above with a ligand LB and a ligand LC of the current claim 10, based on the teaching of Ji. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 13-15: As outlined above, Ji discloses all of the features with respect to claim 1. Specifically, Ji discloses a compound comprising a ligand LA {paragraph [0060]} where the ligand LA can be the structure shown below {paragraph [0068], LA9 on p. 14}.

    PNG
    media_image1.png
    685
    450
    media_image1.png
    Greyscale

Ji does not describe a specific device comprising a compound comprising the ligand shown above.
However, Ji describes an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {paragraph [0117]}. The organic layer is a light-emitting layer and comprises a compound comprising a ligand LA of the disclosure of Ji as an emissive dopant {paragraphs [0118]-[0122]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have formed an organic light-emitting device comprising the compound comprising the ligand of Ji shown above as the emissive dopant in the light emitting layer of the device of Ji described above, based on the teaching of Ji. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices. 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 16-18: Ji teaches all of the features with respect to claim 13, as outlined above.
Ji does not describe a specific device comprising a compound comprising the ligand shown above wherein the light emitting layer additionally comprises a specific host compound.
However, Ji teaches that the light emitting layer can additionally comprise a host material {paragraphs [0123]-[0124]}.
The host material can be one of the compounds shown below {paragraph [0124]}.

    PNG
    media_image2.png
    448
    330
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    429
    431
    media_image3.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have formed an organic light-emitting device comprising the compound comprising the ligand of Ji shown above as the emissive dopant and additionally comprising one of the host materials shown above in the light emitting layer of the device of Ji described above, based on the teaching of Ji. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices. 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 20: Ji teaches all of the features with respect to claim 13, as outlined above.
Claim 20 differs from claim 13 in that the organic light emitting device is comprised in a consumer product.
Ji does not teach a specific device comprising a compound comprising the ligand of Ji shown above that is comprised in a consumer product.
However, Ji teaches that the organic light-emitting devices Ji can be comprised in a consumer product {paragraph [0127]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light-emitting device comprising the compound comprising the ligand of Ji shown above in a consumer product, based on the teaching of Ji. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device for use in consumer products in order to produce optimal organic light-emitting device containing consumer products.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2018/0319831 A1) (hereafter “Ji”) as applied to claim 1 above, and further in view of Tokito et al. (US 2003/0091862 A1) (hereafter “Tokito”).
The applied reference has common inventors and a common Applicant and a common Assignee with the instant application with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 12: Ji teaches all of the features with respect to claim 1, as outlined above.
Ji does not teach a polymer comprising the compound of Lee shown above.
However, the compound comprising the ligand of Ji shown above is used as a phosphorescent light-emitting dopant of the light-emitting layer of an organic light-emitting device {paragraphs [0118]-[0122]}.
Additionally, the light-emitting layer of the device of Lee further comprises a host material {paragraphs [0123]-[0124]}.
Tokito teaches polymeric phosphorescent materials for use in an organic light-emitting device {paragraph [0083]}.
The polymeric phosphorescent materials can be used as the luminescent material of an organic light-emitting device {paragraph [0121]}.
Tokito teaches that the polymeric phosphorescent material of the disclosure of Tokito is a copolymer of a phosphorescent unit and a carrier transporting unit {paragraph [0083]}. The phosphorescent unit can be comprised of a phosphorescent iridium complex {(paragraphs [0086]-[0087]: The phosphorescent site is a transition metal complex.), (paragraph [0095]: Iridium metal complexes are exemplified the phosphorescent site.)}.
Because a host material for a light-emitting layer of an organic electroluminescent device must transport holes and electrons to the light-emitting material, it is a carrier transporting material.
Therefore, a light-emitting layer of an organic light-emitting device of Ji is comprised of a phosphorescent light-emitting material and a carrier transporting material.
Tokito exemplifies that both the carrier transporting material and the phosphorescent light-emitting material can be side-chains on the polymer, as shown below {paragraphs [0078], [0084]-[0085] and Fig. 1(d)}.

    PNG
    media_image4.png
    859
    1201
    media_image4.png
    Greyscale

As shown below, Tokito exemplifies that this arrangement can consist of a carrier transporting site connected to the polymer backbone through a single bond and the phosphorescent site (exemplified by the iridium coordination moiety shown below) through an alkyl chain, wherein the polymer backbone is an alkyl chain {paragraph [0097]}.

    PNG
    media_image5.png
    512
    1249
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    665
    701
    media_image6.png
    Greyscale

Tokito teaches that linking of a phosphorescent light-emitting material and a carrier transporting material in a polymer suppresses aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device {paragraph [0083]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound comprising the ligand of Li shown above by linking the compound of Ji and the matrix material (the host material of Ji) of the light-emitting layer of Ji in a polymer, based on the teaching of Tokito. The motivation for doing so would have been to provide a material for the light-emitting layer of an organic light-emitting device that suppresses aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device, as taught by Tokito.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2018/0319831 A1) (hereafter “Ji”) in view of So et al. (US 2014/0077172 A1) (hereinafter “So”).
The applied reference has common inventors and a common Applicant and a common Assignee with the instant application with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claims 13-15 and 19: As outlined above, Ji discloses all of the features with respect to claim 1. Specifically, Ji discloses a compound comprising a ligand LA {paragraph [0060]} where the ligand LA can be the structure shown below {paragraph [0068], LA9 on p. 14}.

    PNG
    media_image1.png
    685
    450
    media_image1.png
    Greyscale

Ji does not exemplify a specific device in which the compound of Ji is used as a phosphorescent sensitizer for a thermally activated delayed fluorescence material.
However, Ji describes an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {paragraph [0117]}. The organic layer can be a light-emitting layer and can comprise a compound comprising a ligand LA of the disclosure of Ji {paragraphs [0118]-[0122]}.

So teaches organic light emitting devices in which the emissive layer comprises a thermally activated delayed fluorescence material and a sensitizer that is a phosphorescent material {abstract; Fig. 4 as described in paragraph [0039]}.
So teaches that such an arrangement leads to reduced degradation and provide sensitization of up to 100% exciton utilization {paragraphs [0035] and [0038]-[0039]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound comprising the ligand of Ji shown above such that it was used as a material of the light-emitting layer of an organic light-emitting device wherein the emissive layer comprised a thermally activated delayed fluorescence material and the compound comprising the ligand of Ji shown above was used as a phosphorescent sensitizer for the thermally activated delayed fluorescence material, based on the teaching of So. The motivation for doing so would have been to provide a device with reduced degradation and sensitization of up to 100% exciton utilization, as taught by So.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,870,668 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-3, 5, and 7: Claim 8 of U.S. Patent No. 10,870,668 B2 discloses a compound comprising a ligand LA {Claim 1} where the ligand LA can be the structure shown below {Claim 8, col. 285}.

    PNG
    media_image1.png
    685
    450
    media_image1.png
    Greyscale


Claims 1-3, 5, 7, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 8 of U.S. Patent No. 10,870,668 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-3, 5, 7, and 13-15: Claim 15 of U.S. Patent No. 10,870,668 B2 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {claim 14}. The organic layer is a light-emitting layer and comprises a compound comprising a ligand LA is an emissive dopant {claim 15}.
Claim 15 of U.S. Patent No. 10,870,668 B2 does not exemplify a compound comprising a specific ligand LA.
Claim 8 teaches a compound comprising a ligand LA {Claim 1} where the ligand LA can be the structure shown below {Claim 8, col. 285}. 

    PNG
    media_image1.png
    685
    450
    media_image1.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of claim 15 of U.S. Patent No. 10,870,668 B2 by using the compound of claim 8 of U.S. Patent No. 10,870,668 B2 as the compound comprising the ligand LA, based on the teaching of claim 15 of U.S. Patent No. 10,870,668 B2. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786